Citation Nr: 1121296	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the bilateral hands, hips, knees, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In December 2009, the Board remanded the issues on appeal to afford the Veteran VA examinations, which were provided in January 2010.  As will be discussed below, the examination is adequate upon which to base a determination.  Given the foregoing, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to January 23, 2010, degenerative changes of the bilateral hands, hips, knees, and feet were not shown to be productive of limitation of motion or occasional incapacitating exacerbations.  

3.  As of January 23, 2010, degenerative changes of the right hip were shown to be productive of limitation of motion of a noncompensable degree.

4.  Effective January 23, 2010, degenerative changes of the left hip were shown to be productive of limitation of motion of a noncompensable degree.



CONCLUSIONS OF LAW

1.  Prior to January 23, 2010, the criteria for an initial disability rating in excess of 10 percent for service-connected degenerative changes of the bilateral hands, hips, knees, and feet were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010).

2.  As of January 23, 2010, the criteria for a separate 10 percent disability rating, but no higher, for service-connected degenerative changes of the right hip were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251 (2010).

3.  As of January 23, 2010, the criteria for a separate 10 percent disability rating, but no higher, for service-connected degenerative changes of the left hip were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Court of Appeals for the Federal Circuit subsequently issued a decision vacating in part the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for the disabilities on appeal.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in May 2005 before service connection was granted in August 2005 was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all available VA medical records pertinent to the years after service, are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim for an increased rating.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a December 2006 SOC and January 2011 SSOC, which informed them of the laws and regulations relevant to the claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Additionally, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  The Veteran was also afforded VA examination in June 2005, March 2006, and January 2010 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the rating criteria that are relevant to rating the disabling condition in this case.  For example, range of motion findings were recorded, x-rays were taken, and the Veteran's functional limitations were assessed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected degenerative changes of multiple joints since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran was granted service connection in the August 2005 rating decision on appeal for degenerative changes of the bilateral hands, hips, knees and feet evaluated as 10 percent disabling under Diagnostic Code 5003.  

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5228, limitation of motion of the thumb for both the major and minor hand, the percentage rating is based on the size of the gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A noncompensable rating is assigned when there is a gap of less than one inch (2.5 cm.).  A 10 percent rating is assigned when there is a gap of one to two inches (2.5 cm. to 5.1 cm.).  A 20 percent rating is assigned when there is a gap of more than two inches (5.1 cm.).

Under Diagnostic Code 5229, limitation of motion of the index or long finger for both the major and minor hand, the percentage rating is based on limitation of extension and/or the size of the gap between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  A noncompensable rating is assigned for a gap of less than on inch (2.5 cm.) between the fingertip and the crease, and extension limited by no more than 30 degrees.  A 10 percent evaluation is assigned for a gap of one inch (2.5 cm.) or more between the fingertip and the crease, or with extension limited by more than 30 degrees.

Under Diagnostic Code 5230, any limitation of motion of the ring or little finger for both the major and minor hand is assigned a noncompensable evaluation.

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The general rating schedules for limitation of motion of the hip are 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent rating is assigned for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is assigned for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is assigned for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is assigned for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertains to limitation of leg extension.  A noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.

Although there is not a specific code addressing limitation of motion of the feet, Diagnostic Code 5284 relates to foot injuries.  Foot injuries that are moderate warrant a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, DC 5284.

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 10 percent for degenerative changes of the bilateral hands, hips, knees, and feet prior to January 23, 2010; however, as of that date, he is entitled to a separate 10 percent rating for degenerative changes of the right hip and a separate 10 percent rating for degenerative changes of the left hip.

Prior to January 23, 2010, the Veteran's hands, hips, knees, and feet did not result in limitation of motion.  In June 2005, the Veteran under VA examination for his hips, knees, and feet.  The Veteran reported bilateral hip pain and sometimes left knee pain.  He reported hip stiffness on a daily basis.  The Veteran stated that he gets achy pain in his knees and feet.  There was no swelling.  He worked as an instructor and had not restricted his duty because of intermittent foot pain and walked three miles three times a week on his treadmill.

Upon physical examination, forward hip flexion was 0 to 125 degrees, external rotation was 0 to 60 degrees, and internal rotation was 0 to 40 degrees bilateral without pain or stiffness.  The Board observes that this is considered full range of motion of the hips.  See Plate II.  The knees were normal and were without effusion; nontender to palpation; and normal to varus and valgus stress, Apley compression, McMurray, AP drawer, and Lachman's tests.  Knee flexion was 0 to 130 degrees bilaterally, which was noted to be normal for the Veteran and not an anatomical restriction.  In other words, the Veteran had normal bilateral knee range of motion.  The Veteran was noted to have excellent range of motion of the feet and toes.  The assessment was subjective complaint of aching feet with long standing or stair walking with normal objective examination.

X-rays of the hips reflected degenerative osteoarthritic changes involving both hips.  X-rays of the knees showed minimal degenerative osteoarthritic changes.  X-rays of the feet revealed minimal degenerative changes.  

In March 2006, the Veteran underwent a VA examination for his hands.  The Veteran reported that his right hand is stiffer than his left hand.  When he hyper extended his right hand, there was pain rated as a 2 out of 10 that resolved when he discontinued the movement.  The Veteran worked on a computer and had to take frequent breaks because of stiffness.  Working his hand with an exercise ball was a relieving factor for his right hand.  The Veteran reported difficulty with pulling exercises such as chin ups and with buttoning the top button.  The Veteran denied limitation of motion, instability, giving away, weakness, stiffness, fatigability, heat, redness, loss of work because of pain, dislocation, subluxation, or physician prescribed incapacitation (bed rest) in the past 12 months.  

Upon physical examination, grasping, pushing, pulling, twisting, probing, writing, and touching were all normal bilaterally.  Neurological examination was within normal limits.  Range of motion of the wrists and all fingers was normal and without pain or discomfort.  There were no complaints of pain, weakness, fatigue, or lack of endurance with repetitive motion.  Strength was 5/5.  X-rays of the hands taken in June 2005 indicated minimal degenerative changes.  The assessment was right and left hand minimal degenerative joint disease per x-ray.

In summary, although the Veteran reported pain and stiffness, there was no evidence of limitation of motion in the hands, hips, knees, and feet prior to January 23, 2010, as a result of his service-connected osteoarthritis.  Prior to January 23, 2010, only x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups without occasional incapacitating exacerbations was established by the evidence.  

The Board has considered whether a rating in excess of 10 percent would have been warranted due to the Veteran's complaints of pain and stiffness.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds an additional increase under this authority unwarranted.  The rating schedule already accounts for the Veteran's mild limitations.  Furthermore, as the June 2005 and March 2006 VA examinations showed, the Veteran does not have limited motion in his hands, hips, knees, or feet because of his service-connected disability despite his complaints of pain and stiffness; nor did he have incapacitating exacerbations.  Accordingly, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent prior to January 23, 2010, is warranted.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5003; see Hart, 21 Vet. App. 505.  

However, the VA examinations conducted January 23, 2010, show that the Veteran has limitation of motion of the right and left hips that is noncompensable under the appropriate diagnostic codes.  The Board finds this evidence sufficient to warrant separate 10 percent ratings for each hip under the provisions of Diagnostic Code 5003.  The evidence fails, however, to establish that separate compensable ratings are warranted for the degenerative changes of the Veteran's hands, knees, and feet.  

At the January 2010 VA examinations, the Veteran reported pain in his feet while standing and walking but no swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  He reported weekly or more often flare-ups that usually lasted less than one day precipitated by standing and alleviated by rest.  The Veteran was able to stand for three to eight hours with only short rest periods and was able to walk more than a fourth of a mile but less than one mile.  Upon physical examination, there was no evidence of swelling and instability but there was evidence of tenderness and abnormal weight bearing.  In the left foot there no evidence of painful motion but there was in the right foot.  X-rays showed mild right foot degenerative changes and calcaneal spurs in the left foot.  The Veteran's feet impairment resulted in no significant occupational effects.  There was no effect on chores, feeding, bathing, dressing, toileting, grooming, and driving; a mild effect on shopping, sports, and traveling; and a moderate effect on exercise and recreation.  The Veteran reported no lost time from his occupation as a staff instructor.  

Turning to the Veteran's hands, he reported bilateral hand pain in all fingers including the thumb but no decrease in hand strength or dexterity.  Range of motion was normal in all fingers.  The gap between the right thumb pad and fingers was less than one inch on the right and there was no gap on the left.  There was objective evidence of pain but no additional or new limitation of motion.  There was no ankylosis of any digit.  X-rays of the bilateral hands showed no evidence of significant arthritic change or other additional bone abnormality.

The Veteran reported very mild decreased strength on the right with problems using a computer mouse.  There was no decreased dexterity for twisting, probing, writing, touching, or expression.  The Veteran reported no lost time from work in the last 12 months.  The problem associated with his hands was hand pain and decreased gripping.  There were significant effects on the Veteran's occupation due to pain; no effect on traveling; mild effects on chores, shopping, sports, recreation, feeding, bathing, dressing, grooming, and toileting; and moderate effects on exercise.  

With regard to his knees, the Veteran reported no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation.  It was noted that the condition did not affect the motion of the joint.  He reported pain, stiffness, and mild weekly flare-ups that lasted hours precipitated by overuse and standing and alleviated by rest.  

Upon physical examination, both knees had no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  The right knee had pain at rest.  Range of motion was 0 to 140 degrees bilaterally.  There was no objective evidence of pain with active motion, pain following repetitive motion, or additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The left knee x-ray showed no evidence of fracture, dislocation, arthritic change or other bone abnormality.  The right knee x-ray showed mild degenerative changes.  

With regard to his hips, the Veteran reported no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  It was noted that the condition did not affect the motion of the joint.  The Veteran reported no hip complaints since the SI joints had fused.  The Veteran was able to stand three to eight hours with only short rest periods and was able to walk more than a fourth of a mile but less than one mile.  There were no incapacitating episodes of arthritis.   

Bilateral hip flexion was 0 to 115 degrees and extension was 0 to 25 degrees.  The Veteran could cross the right leg over the left and vice versa, and could toe out greater than 15 degrees.  Hip abduction on the left was 0 to 35 degrees and on the right was 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetition of range of motion.  Hip x-rays showed mild degenerative changes.

The Veteran reported no lost time from work due to his knees or hips.  There were no significant effects on his usual occupation and no effect on feeding, bathing, dressing, toileting, and grooming.  There was mild effect on chores, recreation, traveling, and driving; and a moderate effect on shopping, exercise, and sports.  

As reflected above, the Veteran was shown to have bilateral hip flexion of 0 to 115 degrees and left hip abduction of 0 to 35 degrees and right hip abduction of 0 to 40 degrees.  Full hip flexion is 0 to 125 degrees and full hip abduction is 0 to 45 degrees.  See Plate II.  However, limitation of extension of the thigh to 5 degrees has not been shown for a compensable rating under Diagnostic Code 5251, limitation of flexion of the thigh to 45 degrees has not been shown for a compensable rating under Diagnostic Code 5252, and impairment of the thigh (cannot toe-out more than 15 degrees and cannot cross legs) has not been shown for a compensable rating under Diagnostic Code 5253.  Thus, the evidence establishes that the Veteran has limitation of motion of both hips that is noncompensable under the appropriate diagnostic codes; however, a 10 percent rating for each hip is warranted under Diagnostic Code 5003 because of x-ray evidence of osteoarthritis with noncompensable limitation of motion effective January 23, 2010.  

However, as to the Veteran's hands, knees, and feet, there remains no evidence of limitation of motion of any of these joints.  Furthermore, the Board has considered whether a rating in excess of 10 percent is warranted effective January 23, 2010, due to the Veteran's complaints of pain, feet and knee flare-ups, feet tenderness, painful motion in the right foot, and decreased hand grip.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds an additional increase under this authority unwarranted here.  The rating schedule already accounts for the Veteran's limitations.  Furthermore, as reflected by the January 2010 VA examination, the Veteran does not have limited motion in his hands, knees, or feet despite his complaints.  It was specifically noted that the Veteran's feet impairment resulted in no significant occupational effects and despite the notation that his hands resulted in significant occupational effects, the impairments were from pain and decreased grip strength that was described as mild.  Furthermore, the evidence fails to establish that the Veteran has occasional incapacitating exacerbations due to the osteoarthritis of his hands, knees and feet.  The Board finds it significant that the Veteran has not missed work due to his disabilities.  Accordingly, a rating in excess of 10 percent effective on or after January 23, 2010, is not warranted.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5003; see Hart, 21 Vet. App. 505.    

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's hands, hips, knees, or feet are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate the Veteran's hands, hips, knees, and feet reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5003, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent is warranted for the Veteran's service-connected degenerative changes of the hands, knees and feet for any time during the appeal period.  However, the preponderance of the evidence is in favor of granting separate 10 percent disability ratings for degenerative changes in each hip effective January 23, 2010.  To that extent only, the appeal is granted.
ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the bilateral hands, knees, and feet is denied.

Entitlement to separate disability ratings for degenerative changes of the right and left hips prior to January 23, 2010, is denied.

Entitlement to a separate 10 percent disability rating for degenerative changes of the right hip is granted effective January 23, 2010.

Entitlement to a separate 10 percent disability rating for degenerative changes of the left hip is granted effective January 23, 2010. 




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


